ON EEHEAEIEG.
Per Curiam.
1. Appellant asks for a rehearing. The first point urged is that the court should have decided whether the plaintiff, a married woman, could recover damages for any impairment of her capacity as a previously healthy woman, if she were such, to earn money.” We think she could. Plaintiff’s capacity to earn is her own, and she is entitled to *352recover for any diminution of her capacity to work that is shown to have resulted from the injury. It is unnecessary to decide in this case whether the profits or use of that capacity belong to another — the capacity is her own and for its impairment she can recover. (Jordan v. Middlesex R. Co., 138 Mass. 425; 2 Sedgwick on Damages, section 436; Harrmon v. Old Colony R. Co. (Mass.), 42 N. E. 505.)
2. It was not necessary to specially plead damages done to plaintiff by reason of any impairment of such capacity, as obviously, where a woman is injured to such an extent as to cause her great pain and suffering in and about her womb and back she will, until her recovery at least, suffer an impairment of her general capacity to earn money. To what extent plaintiff’ s capacity was impaired was therefore properly submitted to the jury, as part of her general damages. (Texas & P. Ry. Co. v. Bowlin, (Texas) 32 S. W. 918.)
3. The court charged, among other things, that damages could be awarded for “such consequences as are reasonably likely to ensue in the future;” and again, “plaintiff may recover for all pain and suffering which she has sustained or in reasonable probability will hereafter sustain, etc. ’ ’ The appellant now contends that damages can only be awarded when it is rendered reasonably certain from the evidence, that damages will inevitably and necessarily result from the original injury.
In this case all testimony as to future disability consisted of expert medical opinions. Certainty of future effects was impossible and reasonable probabilities were necessarily the bases of the opinions expressed. Therefore to say that she could recover for suffering which she would in reasonable probability sustain, was practically to say that she might recover for suffering which she was reasonably certain to sustain. The degree of proof would be the same in either case.
The instructions complained of are in direct accord with Sutherland on Damages, Vol. 1, p. 197; Sedgwick on Damages, sec. 172; Swift & Co. v. Raleigh, 54, Illinois App. Ct. Rep. 44; Griswell v. N. Y. C. & H. R. R. Co., 115 N. Y., 61.
*3534. The appellant objects to the conditional reversal of the case, and argues that the court has no power to reduce a verdict where errors of law occurred on the trial which were prejudicial to the party against whom the verdict was rendered. The error that counsel has fallen into is, in assuming that this court found prejudicial errors. Aside from the amount of the verdict, which was excessive, it was impossible for us to say that the substantial rights of the defendant were affected. In reducing the verdict, we followed the case of Kennon v. Gilmer, 131 U. S., 22, and Cunningham v. Quirk, 10 Mont. 462, and Kennon v. Gilmer, 9 Mont. 108.
The other points suggested in the motion for rehearing are .sufficiently covered by the views expressed in the original opinion. The motion is denied.

Rehearing denied.